Exhibit 10.43

2008 COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2008 annual base salary for
each named executive officer of Kosan Biosciences Incorporated (the “Company”).
Also listed in the table below are the target cash bonus amounts for each of the
Company’s named executive officer under the Company’s 2008 Executive Officer
Cash Bonus Plan.

 

Named Executive Officer

  

2008 Annual

Base

Salary

  

2008 Target

Cash Bonus
Amount(1)(2)

 

Robert G. Johnson, Jr., M.D., Ph.D.

President and Chief Executive Officer

   430,000    45 %

Gary S. Titus

Senior Vice President and Chief Financial Officer

   322,000    35 %

Peter J. Licari, Ph.D.

Senior Vice President, Manufacturing and Operations

   270,000    35 %

Pieter B.M.W.M. Timmermans, Ph.D.

Senior Vice President, Drug Discovery and Preclinical Research

   270,000    35 %

--------------------------------------------------------------------------------

(1) Each target cash bonus amount is expressed as a percentage of the respective
named executive officer’s 2008 annual base salary.

 

(2) Target cash bonus amounts are based on 100% achievement of corporate
objectives and, if applicable, individual performance objectives. Actual bonus
payments (if any) may represent a higher or lower percentage of the named
executive officer’s 2008 annual base salary, depending on the extent to which
actual performance meets, exceeds or falls short of the specified corporate
objectives and applicable individual performance objectives, as determined by
the Compensation Committee in its discretion.